


110 HCON 401 IH: Expressing the support of Congress for

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 401
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Aderholt (for
			 himself, Mr. Cantor,
			 Mr. Thornberry,
			 Mr. Pence, and
			 Mr. Pitts) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the support of Congress for
		  enhancing energy independence through the usage of existing resources and
		  technology.
	
	
		Whereas the price of oil has tripled in the past 6
			 years;
		Whereas the price of gasoline has almost tripled in the
			 same time period;
		Whereas the United States currently imports over 60
			 percent of all crude oil consumed;
		Whereas the price of oil and gasoline today is determined
			 by expectations of future market conditions;
		Whereas 90 percent of the world’s oil reserves are
			 controlled by governments, not private companies;
		Whereas Congress has restricted access to key energy
			 supplies, including the Arctic National Wildlife Refuge (ANWR), the Offshore
			 Continental Shelf (OCS), oil shale, heavy oil, and oil sands;
		Whereas ANWR is believed to contain 10,400,000,000 barrels
			 of oil, a figure which may be a very conservative estimate;
		Whereas the daily oil production from ANWR could be
			 greater than the amount of oil the United States imports from Saudi
			 Arabia;
		Whereas exploration of ANWR could create 500,000 American
			 jobs;
		Whereas the exploration would be conducted on only 2,000
			 acres of the 19,600,000 acres that constitute the refuge;
		Whereas the United States currently allows drilling in 11
			 other national wildlife refuges;
		Whereas environmentally-friendly techniques can be used to
			 minimize environmental impact;
		Whereas the portion of ANWR proposed for exploration is a
			 barren tundra, devoid of trees and frozen most of the year;
		Whereas exploration in ANWR could create $150,000,000,000
			 in Federal tax revenue;
		Whereas exploration in ANWR could lower gas prices from
			 $0.75 to $1.60 per gallon;
		Whereas production of the oil in ANWR would add about
			 $1,400,000,000,000 to our Nation’s wealth, assuming a price of oil of $140 per
			 barrel;
		Whereas drilling is currently banned on 85 percent of the
			 Offshore Continental Shelf (OCS);
		Whereas the United States is the only country in the world
			 to restrict access to its OCS energy resources;
		Whereas Cuba is currently leasing land for oil exploration
			 off the Florida coast;
		Whereas the parts of the OCS closed to exploration are
			 estimated to contain 16,600,000,000 barrels of oil and 59,310,000,000,000 cubic
			 feet of natural gas;
		Whereas historically, estimates of reserves have been
			 understated by about 50 percent;
		Whereas 63 percent of oil seepages in American waters are
			 from natural causes, 32 percent are from cars and boats, only 4 percent are
			 from oil tankers, and fewer than 1 percent are from drilling;
		Whereas the OCS extends 200 miles from the coasts of the
			 United States, and most energy proposals only propose exploration beyond 20
			 miles, the limit of what is visible with the human eye;
		Whereas modern offshore drilling rigs are so
			 hurricane-resistant that even Hurricane Katrina failed to cause any significant
			 spillage of oil from rigs in the Gulf of Mexico;
		Whereas exploration in the OCS could lower gas prices by
			 $0.90 to $2.50 per gallon;
		Whereas production of the oil contained in the OCS would
			 add about $2,300,000,000,000 to our Nation’s wealth, assuming a price of oil of
			 $140 per barrel;
		Whereas the United States has an estimated
			 2,000,000,000,000 barrels of oil in the form of shale oil, 1,000,000,000,000 of
			 which is recoverable;
		Whereas by comparison, Saudi Arabia only has
			 250,000,000,000 barrels of crude oil reserves;
		Whereas our shale oil reserves make the United States the
			 country with the world’s largest oil reserves;
		Whereas America’s recoverable shale oil reserves are
			 equivalent to the sum of the rest of the world’s crude oil reserves;
		Whereas most of the recoverable shale oil in the United
			 States is located on Federal lands in Colorado and Utah;
		Whereas the land containing the most shale oil deposits in
			 Colorado was specifically set aside for shale oil production by executive
			 orders between 1912 and 1927;
		Whereas environmentally sustainable production methods
			 that extract the oil without digging up the shale are in development;
		Whereas such environmentally-friendly production methods
			 will preserve the ground water by freezing a wall of water around the drill
			 site;
		Whereas commercial-level production will likely be
			 possible by 2015;
		Whereas oil prices will probably fall before 2015 in
			 anticipation of the increased production;
		Whereas production of the oil contained in America’s
			 recoverable shale oil deposits would add about $140,000,000,000,000 to our
			 Nation’s wealth, assuming a price of oil of $140 per barrel;
		Whereas the Bureau of Land Management was blocked by
			 Congress in 2007 from issuing shale oil production regulations;
		Whereas the United States has the world’s largest reserves
			 of coal, estimated at 275,000,000,000 recoverable tons and nearly
			 4,000,000,000,000 identified tons;
		Whereas America’s recoverable coal reserves could last an
			 estimated 250 years;
		Whereas the process of converting coal to oil was invented
			 by Germany during World War II and is currently profitably used by South Africa
			 for a large percentage of its fuel needs;
		Whereas Americans are ready to begin building
			 coal-to-liquid plants in the United States, but are held back by regulatory
			 uncertainty and concern about global warming legislation;
		Whereas the fuel produced from coal burns much cleaner
			 than fuel produced from oil;
		Whereas much of the carbon dioxide produced by
			 coal-to-liquid plants could be stored underground and used to increase recovery
			 from oil wells;
		Whereas the United States has not built a new oil refinery
			 in over 30 years;
		Whereas America currently relies on imports for over 12
			 percent of our gasoline supply;
		Whereas our dependence on imported gasoline has been
			 increasing each of the past 10 years;
		Whereas building more refineries could lower gas prices by
			 $0.15 to $0.45 per gallon;
		Whereas more refineries have not been built in part due to
			 the extreme difficulty in obtaining government permits;
		Whereas imported oil, gas, and other petroleum products
			 are currently the largest part of the United States trade deficit, accounting
			 for $317,000,000,000 out of a total deficit of $815,000,000,000 in 2007;
		Whereas imported oil and gas are consuming an
			 ever-increasing share of our trade deficit;
		Whereas the massive transfer of wealth from the United
			 States to the Middle East for oil imports is harmful to our Nation’s
			 security;
		Whereas our military uses 132,000,000 barrels of oil per
			 year and supports the development of American sources of fuel;
		Whereas a provision was added at the last minute before
			 passage of H.R. 6, the ironically-titled Energy Independence and Security Act
			 of 2007, that would prohibit Federal agencies from purchasing fuel from
			 American sources like shale oil and coal-to-liquid plants, and require more
			 Middle Eastern oil to be purchased;
		Whereas America has the capability to become much more
			 energy independent, using today’s technology without a huge taxpayer
			 expenditure by simply using the resources available; and
		Whereas the provisions in this resolution could add over
			 $143,000,000,000,000 to our Nation’s wealth over time and lower gas prices by
			 $2.00 per gallon, not counting the impact of coal-to-liquid: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that
			 a set of laws should be enacted that—
			(1)make more American energy available for
			 exploration and production, including in the Arctic National Wildlife Refuge,
			 the Offshore Continental Shelf, and Federal lands onshore, including for shale
			 oil and coal-to-liquid production; and
			(2)streamline the permitting process for
			 building American refineries and allow the construction of refineries on
			 Federal lands.
			
